DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 8/22/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for identifying information in plain text narratives. Specifically, the claims recites segmenting each clinical note into one or more identified sections, labeling each identified section with an associated tag, generating a tag data structure, performing statistical analysis of identified sections, and extracting a first set of positive examples for a selected type of information, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps collecting and sorting information from clinical notes and analyzing the collected and sorted information using statistical analysis and identifying data based on the statistical analysis. See MPEP 2106.04. The claims also recite concepts relating to tracking or organizing information medical data. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a memory, processor, computer readable storage medium, and training a cognitive system based on identified information from the recited abstract idea. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the memory, processer, and computer readable storage medium are “shown in the form of a general-purpose computing device” (specification par. 18, 39, 84-87). The training as described may be a mechanism implemented by one or more devices, computers, or data processing systems, therefore it is interpreted that the training of a cognitive system with the data acquired from the abstract idea may be software executing on general purpose hardware or software instructions stored on a medium such that the instructions are readily executable by general purpose hardware (specification par. 18).
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves segmenting or labeling data, statistical analysis, or training of a cognitive system. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to identify text in medical records instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claims recite additional elements that are interpreted to be general purpose computing devices performing basic computer functions of receiving information and performing repetitive calculations of segmenting text and statistical analysis.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, processor, computer readable storage medium, and training a cognitive system to perform the steps of segmenting clinical notes, labeling identified sections, generating tag data structure, performing statistical analysis, and extracting positive examples of sentences from the analysis amount to no more than using computer devices to automate or implement the abstract idea of identifying information in plain text narrative emrs. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 3, 10, and 17 additionally recite section-header identification model, section segmentation model, and a section labeler model. The machine learning models as described may be a mechanism implemented by one or more devices, computers, or data processing systems, therefore it is interpreted that the training of a cognitive system with the data acquired from the abstract idea may be software executing on general purpose hardware or software instructions stored on a medium such that the instructions are readily executable by general purpose hardware (specification par. 18, 22). The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe data extraction, training the cognitive system, labeling sections, determining tagged sequences of sentences, inspecting documents, and identifying tags. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of identifying information in plain text narrative emrs. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. US208/0032497 in view of Allen et al. US2018/0089382.
As per claim 1, Mukherjee teaches 
a method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a clinical information extraction and training mechanism for automatically extracting and identifying information in plain text narratives (Mukherjee abstract, par. 308 teaches a processor, memory, machine learning module for receiving form data, gathering training set data, parsing natural language, determining important words pertaining to a text corpus of a particular genre, sentence text is analyzed against predetermined patterns to determine one or more functions to be used in a document preparation system)
segmenting each…note in a plurality of…notes into one or more identified sections using natural language processed plain text narratives of the plurality of clinical notes; (Mukherjee fig. 2A-3 and associated paragraphs, par. 14 teaches analyzing electronic textual data to determine sentence data representing a plurality of separate sentences of the electronic textual data and separate the electronic textual data into data structures formed of the sentence data of the determined plurality of separate sentences, her note is interpreted as textual data)
labeling each identified section with an associated tag through a set of sequential steps; generating a tag data structure utilizing explicitly tagged sequences of sentences and associated tags; (Mukherjee fig. 2A-3 and associated paragraphs, par. 189 teaches isolate segment data of segments of the sentence data relating each segment to prior and succeeding segments, classify each segment as being of a segment type of a plurality of possible segment types)
performing statistical analysis of the identified sections in the plurality of…notes that contain tags identified in the tag data structure to identify one or more valid stop/start conditions utilizing the tag data structure; (Mukherjee fig. 2A-3 and associated paragraphs, par. 50, 117 teaches separate sentence fragment data of the sentence containing verbs and sentence fragment data containing associated parts of speech of prepositional phrase or a clause introduced by a subordinating conjunction, here statistical association and relationships are interpreted as statistical analysis) 
extracting a first set of positive examples of sentences for a selected type of information using associated tags in the tag data structure and the one or more valid stop/start conditions; and (Mukherjee fig. 3 and associated paragraphs, par. 177 teaches filtering sentence data to keep only words meeting at least one of a plurality of token tests, filtering combined sentence fragment data to eliminate sentence fragments containing words from exclusion data, and extracting functions from sentence text using pattern-matching, here the extraction of positive examples is interpreted as obtaining training data for a cognitive system, and a start or stop condition may be based on tokens)
training a cognitive system (Mukherjee par. 55, 68 teaches using training sets for machine leaning systems, interpreted as a cognitive system) to identify sentences in the plurality of…notes that fail to have a tag associated with the selected type using the positive examples of sentences for different types of information (Mukherjee fig. 2A and associated paragraphs, par. 240 teaches removing any word present in exclusion data, filtering the sentence data to keep only tokens meeting at least one token test, and combining the filtered token data and the separated sentence fragment data and eliminating sentence fragments containing words from the exclusion data representing a predetermined exclusion list, resulting in filtered sentence fragment data, applying one or more operator specific rules to each identified operator of the segment data to determine a first predicate structure equivalent to the original natural language text of the segment, here identifying exclusion data is interpreted as text or notes that fail the association of positive sentence examples).
Mukherjee par. 90 teaches medical history data, but does not specifically teach the following limitations met by Allen, in a set of electronic medical records, wherein the clinical information extraction and training mechanism operates to: and clinical notes (Allen abstract, par. 17 teaches detecting entities and analyzing document structure and clinical note sections of electronic medical records).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Mukherjee to use them with clinical notes and electronic medical records as taught by Allen with the motivation to use decision support systems in a different industry (Allen par. 2). The combination of the natural language processing mechanisms taught in Mukherjee with text corpus of medical records and clinical notes taught by Allen would have yielded predictable results for textual analysis and identification of medical records.
As per claim 2, Mukherjee and Allen teach all the limitations of claim 1 and further teach 
extracting a second set of positive examples of sentences for another selected type of information using associated tags in the tag data structure and the one or more valid stop/start conditions; and (Mukherjee fig. 3 and associated paragraphs teaches filtering sentence data to keep only words meeting at least one of a plurality of token tests, filtering combined sentence fragment data to eliminate sentence fragments containing words from exclusion data, and extracting functions from sentence text using pattern-matching, here the extraction of positive examples is interpreted as obtaining training data for a cognitive system, and a start or stop condition may be based on tokens, here second set of positive examples may be words meeting a second set of token tests)
further training the cognitive system (Mukherjee par. 77, 111 teaches updating the electronic document preparation system based on whether the test data matches the training set data by the machine learning module) to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type using the positive examples of sentences for another selected type of information as negative examples of sentences (Mukherjee fig. 2A and associated paragraphs, par. 240 teaches removing any word present in exclusion data, filtering the sentence data to keep only tokens meeting at least one token test, and combining the filtered token data and the separated sentence fragment data and eliminating sentence fragments containing words from the exclusion data representing a predetermined exclusion list, resulting in filtered sentence fragment data, applying one or more operator specific rules to each identified operator of the segment data to determine a first predicate structure equivalent to the original natural language text of the segment, here identifying exclusion data is interpreted as text or notes that fail the association of positive sentence examples).
As per claim 3, Mukherjee and Allen teach all the limitations of claim 1 and further teach 
wherein labeling each section in the set of sequential steps uses a set of different supervised machine learning models, (Mukherjee fig. 1 and associated paragraphs, par. 165, 181 teaches machine learning module, natural language parsing module, interface module, and data acquisition module, which are interpreted to be different machine learning models, moreover, updating a machine learning model for a particular set of rules would result in different machine learning models) 
wherein a section-header identification model predicts whether a given sentence is the header of a section using several textual and structural features; (Allen par. 121-122 teaches document structure analysis component obtains container representation of a document including sub-sections and hierarchical representation of the document including headings, interpreted to include section headers) 
a section segmentation model segments the clinical note into contiguous blocks of sentences using conditional random fields; and (Mukherjee fig. 2B and associated paragraphs, par. 121, 160, 185, 211 teaches remaining tokens to one or more predetermined rules resulting in a first predicate structure for the segment data, and natural language parsing data indicating the type of data value expected in each data field as well as function data indicating a hierarchical function representation formed as nodes and leaves of a tree) 
a section labeler model performs a supervised multi-label classification to assign section labels to the segmented blocks of text (Mukherjee par. 228-299 teaches classifying segment as being of a segment type, where classification may include a plurality of tokens for segments). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Mukherjee to use a section-header identification model predicting whether a given sentence is the header of a section as taught by Allen with the motivation to create a hierarchical container representation for improved clinical note analysis accuracy and artificial intelligence power (Allen par. 27, 31, 122).
As per claim 4, teach Mukherjee and Allen all the limitations of claim 1 and further teach determining a potential start and a potential end of an explicitly tagged sequence of sentences using a set of patterns and rules (Mukherjee fig. 2A step 210, par. 128, 158, 177-178 teaches one or more operator-specific rules are applied through pattern matching to each identified operator of the segment data including true false operations, stop words, begin operation, and relating each segment to prior and succeeding segments, interpreted as potential starts and ends).
As per claim 5, Mukherjee and Allen teach all the limitations of claim 4 and further teach 
wherein the set of patterns and rules are developed by: inspecting a corpus or corpora of electronic documents to identify frequently occurring section headings; and (Mukherjee par. 294-296 teaches once all pattern constructs for all lines of a form are processed, a frequency of each pattern is determined, here a pattern may include capitalized headings followed by a colon as taught by Allen par. 122)
identifying tags that, when leveraged, yield high precision sentences that serve as positive instances of sentences (Mukherjee par. 287 teaches patterns are determined for each line of the text corpus that is associated with a form field value of a form in the document preparation system and patterns are determined only for a subset of lines of the text corpus having sentence structures that appear with a frequency that exceeds a predetermined threshold).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Mukherjee to use a pattern may include capitalized headings followed by a colon as taught by Allen with the motivation to create a hierarchical container representation for improved clinical note analysis accuracy and artificial intelligence power (Allen par. 27, 31, 122).
As per claim 8, Mukherjee and Allen teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a clinical information extraction and training mechanism for automatically extracting and identifying information in plain text narratives in a set of electronic medical records, wherein the clinical information extraction and training mechanism operates to: segment each clinical note in a plurality of clinical notes into one or more identified sections using natural language processed plain text narratives of the plurality of clinical notes; label each identified section with an associated tag through a set of sequential steps; generate a tag data structure utilizing explicitly tagged sequences of sentences and associated tags; perform statistical analysis of the identified sections in the plurality of clinical notes that contain tags identified in the tag data structure to identify one or more valid stop/start conditions utilizing the tag data structure; extract a first set of positive examples of sentences for a selected type of information using associated tags in the tag data structure and the one or more valid stop/start conditions; and train a cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type using the positive examples of sentences for different types of information (see claim 1 rejection).
As per claim 9, Mukherjee and Allen teach all the limitations of claim 8 and further teach wherein the computer readable program further causes the computing device to: extract a second set of positive examples of sentences for another selected type of information using associated tags in the tag data structure and the one or more valid stop/start conditions; and further train the cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type using the positive examples of sentences for another selected type of information as negative examples of sentences (see claim 2 rejection).
As per claim 10, Mukherjee and Allen teach all the limitations of claim 8 and further teach wherein labeling each section in the set of sequential steps uses a set of different supervised machine learning models, wherein a section-header identification model predicts whether a given sentence is the header of a section using several textual and structural features; a section segmentation model segments the clinical note into contiguous blocks of sentences using conditional random fields; and a section labeler model performs a supervised multi-label classification to assign section labels to the segmented blocks of text (see claim 3 rejection).
As per claim 11, Mukherjee and Allen teach all the limitations of claim 8 and further teach wherein the computer readable program further causes the computing device to: determine a potential start and a potential end of an explicitly tagged sequence of sentences using a set of patterns and rules (see claim 4 rejection).
As per claim 12, teach all the limitations of claim 11 and further teach wherein the computer readable program to develop the set of patterns and rules further causes the computing device to: inspect a corpus or corpora of electronic documents to identify frequently occurring section headings; and identify tags that, when leveraged, yield high precision sentences that serve as positive instances of sentences (see claim 5 rejection).

As per claim 15, Mukherjee and Allen teaches An apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a clinical information extraction and training mechanism for automatically extracting and identifying information in plain text narratives in a set of electronic medical records, wherein the clinical information extraction and training mechanism operates to: segment each clinical note in a plurality of clinical notes into one or more identified sections using natural language processed plain text narratives of the plurality of clinical notes; label each identified section with an associated tag through a set of sequential steps; generate a tag data structure utilizing explicitly tagged sequences of sentences and associated tags; perform statistical analysis of the identified sections in the plurality of clinical notes that contain tags identified in the tag data structure to identify one or more valid stop/start conditions utilizing the tag data structure; extract a first set of positive examples of sentences for a selected type of information using associated tags in the tag data structure and the one or more valid stop/start conditions; and train a cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type using the positive examples of sentences for different types of information (see claim 1 rejection).
As per claim 16, Mukherjee and Allen teach all the limitations of claim 15 and further teach wherein the instructions further cause the processor to: extract a second set of positive examples of sentences for another selected type of information using associated tags in the tag data structure and the one or more valid stop/start conditions; and further train the cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type using the positive examples of sentences for another selected type of information as negative examples of sentences (see claim 2 rejection).
As per claim 17, Mukherjee and Allen teach all the limitations of claim 15 and further teach wherein labeling each section in the set of sequential steps uses a set of different supervised machine learning models, wherein a section-header identification model predicts whether a given sentence is the header of a section using several textual and structural features; a section segmentation model segments the clinical note into contiguous blocks of sentences using conditional random fields; and a section labeler model performs a supervised multi-label classification to assign section labels to the segmented blocks of text (see claim 3 rejection).
As per claim 18, Mukherjee and Allen teach all the limitations of claim 15 and further teach wherein the instructions further cause the processor to: determine a potential start and a potential end of an explicitly tagged sequence of sentences using a set of patterns and rules (see claim 4 rejection).
As per claim 19, teach all the limitations of claim 18 and further teach wherein the instructions to develop the set of patterns and rules further cause the processor to: inspect a corpus or corpora of electronic documents to identify frequently occurring section headings; and identify tags that, when leveraged, yield high precision sentences that serve as positive instances of sentences (see claim 5 rejection).

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. US208/0032497 in view of Allen et al. US2018/0089382 in further view of Szeto et al. US2018/0018590.
As per claim 6, Mukherjee and Allen teach all the limitations of claim 1, but do not specifically teach the following limitations met by Szeto, wherein training the cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type utilizes support vector machines (Szeto par. 69 teaches embodiments of machine learning algorithms, including support vector machines and convolutional neural networks, using natural language processing to analyze text data). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Mukherjee and Allen to use support vector machines and convolutional neural networks as taught by Szeto with the motivation to use different trained machine learning models and have one or more actual model parameters or metrics of accuracy, accuracy gain, sensitivity, sensitivity gain, performance metrics, weights, and learning rate (Szeto par. 18). Utilizing various different types of machine learning models for their respective advantages would motivate one skilled in the art to seek specific types of machine learning models to test for natural language processing. 
As per claim 7, Mukherjee and Allen teach all the limitations of claim 1, but do not specifically teach the following limitations met by Szeto, wherein training the cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type utilizes convolutional neural networks (Szeto par. 69 teaches embodiments of machine learning algorithms, including support vector machines and convolutional neural networks, using natural language processing to analyze text data). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Mukherjee and Allen to use support vector machines and convolutional neural networks as taught by Szeto with the motivation to use different trained machine learning models and have one or more actual model parameters or metrics of accuracy, accuracy gain, sensitivity, sensitivity gain, performance metrics, weights, and learning rate (Szeto par. 18). Utilizing various different types of machine learning models for their respective advantages would motivate one skilled in the art to seek specific types of machine learning models to test for natural language processing
As per claim 13, Mukherjee and Allen teach all the limitations of claim 8, but do not specifically teach the following limitations met by Szeto, wherein training the cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type utilizes support vector machines (see claim 6 rejection).
As per claim 14, Mukherjee and Allen teach all the limitations of claim 8, but do not specifically teach the following limitations met by Szeto, wherein training the cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type utilizes convolutional neural networks (see claim 7 rejection).
As per claim 20, Mukherjee and Allen teach all the limitations of claim 15, but do not specifically teach the following limitations met by Szeto, wherein training the cognitive system to identify sentences in the plurality of clinical notes that fail to have a tag associated with the selected type utilizes either a support vector machines or convolutional neural networks (see claim 7 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686